DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s amendment filed 02/02/2022.  Claims 1-20 are currently pending in this application.

Claim Objections
Claims 19-20 are objected to because of the following informalities:  
Claims 19-20 define “second signals” whereas independent claims 1 and 18 define “second sensor signals”.  For purposes of examination only, the second signals of claims 19-20 will be interpreted as “second sensor signals” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-5, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton et al. (U.S. 2019/0310997 A1) in view of Abeykoon et al. (U.S. 2020/0334470 A1).

Claim 1, Gratton teaches:
A method (Gratton, Figs. 7-8), comprising: 
monitoring one or more first sensor signals (Gratton, Figs. 1A, 7: 121, Paragraph [0077], Raw signals 121 include image and/or sensor data.) received from one or more first devices (Gratton, Fig. 1A: 171, 172, 173, Paragraph [0077], Raw signals 121 include social signals, web signals, and streaming signals from a plurality of devices, e.g. camera feeds, social posts, smart city sensor data.) for detection of a threat indicator (Gratton, Fig. 8: 801, Paragraph [0154], The raw signals 121 are converted to respective components of normalized signals, e.g. 122A and 122B of Fig. 7, wherein features 702 and 701, respectively, are extracted.  Thus, the ingestion, processing/formatting, and conversion of raw signals 121 into normalized signals for examining features is interpreted as monitoring (see Gratton, Fig. 1A).  The features 701 and 702 are used to determine if an event, e.g. a fire, accident, shooting, protest, etc., has occurred (see Gratton, Paragraph [0158]).); 
evaluating, by a processor, the one or more first sensor signals (Gratton, Fig. 8: 801, Paragraph [0154], The steps of the method 800 are performed by the computer architecture 700 of Fig. 7.) and based upon the evaluating:
detecting one or more first threat indicators, corresponding to an occurrence of a threat event, within a first signal of the one or more first sensor signals being monitored (Gratton, Fig. 7: 701, Paragraph [0154], Features 701 are included in normalized signal 122B to determine whether an event ); 
responsive to the detecting the one or more first threat indicators, corresponding to the occurrence of the threat event, within the first signal received from the one or more first devices based upon the evaluating the one or more first sensor signals, analyzing one or more second signals received from one or more devices to determine a probability of a threat event (Gratton, Fig. 8: 806-807, Paragraphs [0157-0158], The first signal 801 and second signal 804 are aggregated into aggregated features 806, and an event is detected from the aggregated signals 806 in step 807.  Thus, steps 806 and 807 are performed responsive to step 802, which represents the detecting of one or more first threat indicators, i.e. features.  Additionally, steps 806 and 807 are responsive to receiving features from second signals 804, for example normalized signal 122A (see Gratton, Paragraph [0156]), effectively analyzing one or more second signals received from one or more devices.), wherein the one or more second signals are different than the one or more first signals (Gratton, Fig. 1A, Paragraph [0091], The received signals 801 and 804, e.g. normalize signals 122B and 122A, respectively, may be formed from various combinations of raw signals 121, represented by signals 171, 172, and 173 (see Gratton, Fig. 1A, Paragraph [0091]).  Thus, it is within the scope of the teachings of Gratton for the first and second signals 801 and 804, and their respective features aggregated in step 806 to be different.); and 
selecting, based upon the probability, one or more devices of a plurality of devices for transmission of one or more messages associated with the threat event (Gratton, Fig. 11: 1109, Paragraph [0175], The group publisher 1109 is a second device of a plurality of devices in Fig. 11 that sends an event group to one or more recipients.  The event group is determined by event probabilities (see Gratton, Paragraph [0159]) determined by event detection infrastructure 103.).
Gratton does not specifically teach:
Responsive to the detecting the one or more first threat indicators, analyzing one or more second sensor signals received from one or more second devices to determine a probability of a threat event and the one or more second devices are different than the one or more first devices.
Abeykoon teaches:
Responsive to the detecting the one or more first threat indicators, analyzing one or more second sensor signals received from one or more second devices (Abeykoon, Paragraphs [0055-0056], In response to detecting an emergency situation based on data from the plurality of sensors, e.g. a person x matching a suspicious person’s face, the rules engine 143 aggregates all emergency details 145 related to the emergency situation, including raw data received from the plurality of sensors.) to determine a probability of a threat event (Abeykoon, Paragraphs [0055-0056], In the example scenario of a suspicious person, one of ordinary skill in the art would recognize the probability of the suspicious person is assumed to be 1.) and the one or more second devices are different than the one or more first devices (Abeykoon, Fig. 1: 120, The sensors include video sensors 121, audio sensors 122, text sensors 123, and IOT sensors 124, for example.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Gratton with the teachings of Abeykoon.
The motivation would be to utilize the fast and accurate emergency identification and risk assessment services of Abeykoon (see Abeykoon, Paragraph [0034]).

Claim 2, Gratton in view of Abeykoon further teaches:
Determining a first location associated with a first device associated with the first signal (Gratton, Paragraph [0154], Each signal, including the first signal, includes features 701 which includes a location 124B.).
Gratton in view of Abeykoon does not explicitly teach:
Responsive to the detecting the one or more first threat indicators, selecting one or more signals for inclusion in the one or more second sensor signals based upon a determination that one or more locations of one or more third devices associated with the one or more signals are associated with the first location.
However, Gratton teaches the selection of one or more signals for inclusion in the one or more second signals based on probabilities (see Gratton, Paragraph [0159]) which are themselves based on features including location (see Gratton, Paragraphs [0154] and [0156]), and it would have been obvious to one of ordinary skill in the art for the locations of the signals being the same or similar to be within the scope of the system in Gratton (see Gratton, Paragraph [0156]).  One of ordinary skill in the art would recognize that aggregating a plurality of signals to indicate a detected event (see Gratton, Paragraph [0158]) includes having the same or similar location (124A and 124B) if both signals indicate the same event, e.g. a fire, accident, shooting, etc.  

Claim 3, Gratton in view of Abeykoon further teaches:
The analyzing the one or more second sensor signals to determine the probability comprises: 
analyzing the one or more second sensor signals to identify one or more second threat indicators (Gratton, Paragraph [0156], The features 702 are aggregated with features 701 of a first signal to determine if an event has occurred (see Gratton, Paragraph [0158]).), wherein the probability is determined based upon the one or more second threat indicators (Gratton, Paragraph [0159], The multisource probability is based on aggregated features 701 and 702 of the first and second signals, respectively.).

Claim 4, Gratton in view of Abeykoon further teaches:
Controlling a graphical user interface (Abeykoon, Fig. 6) of a first device to display a safety interface (Gratton, Paragraphs [0178] and [0180], The interface for providing notifications and allowing the user to modify notification preferences is interpreted as a safety interface on a first device.); and 
receiving, via the safety interface, authorization to monitor one or more signals provided by the first device (Gratton, Paragraph [0180], The setting of notification preferences by the user of a device is equivalent to an authorization to monitor one or more signals provided by the device.).
Gratton in view of Abeykoon does not explicitly teach:
When the first device is within one or more authorized locations.
As per the limitation of when the first device is within one or more authorized locations, it would have been obvious to one of ordinary skill in the art for the device that generates the first signal (see Gratton, Paragraph [0154]) to be the same device that also receives notification of event data (see Gratton, Paragraph [0180]).  Thus, it would be obvious to one of ordinary skill in the art for the same device to be located at the location of the event, which is functionally equivalent to an authorized location, i.e. a location that can utilize the system’s event detection.

Claim 5, Gratton in view of Abeykoon further teaches:
The first signal of the one or more first sensor signals is received from the first device (Gratton, Paragraph [0154]); and 
the monitoring the one or more first sensor signals comprises monitoring the first signal responsive to a determination that a first location of the first device is within the one or more authorized locations (Gratton, Paragraph [0154], The location information received may be indicative of an event at the specific location.  Thus, the reception and analysis of the first signal may be responsive to the determination that the location received from the first signal is within a location of an event, i.e. an authorized location.).

Claim 8, Gratton in view of Abeykoon further teaches:
Determining a first threat level based upon the probability (Gratton, Paragraph [0134], Each detected event, which is based on the probability of the event exceeding a threshold (see Gratton, Paragraph [0159]), also includes an event severity, which is equivalent to a threat level.), wherein the selecting the one or more devices is performed based upon a determination that the one or more devices are associated with the first threat level (Gratton, Fig. 11: 1109, Paragraph [0175], The notification is based on a detected event, which is associated with a severity.).

Claim 10, Gratton in view of Abeykoon further teaches:
The first signal comprises a video signal (Gratton, Paragraphs [0065] and [0067], Raw and normalized data may include video signals.); and 
the detecting the one or more first threat indicators comprises classifying information of the first signal as being associated with one or more threat objects (Gratton, Paragraph [0154], The first signal includes context information, wherein context information may identify a threat object, e.g. a fire or shooter (see Gratton, Paragraph [0069]).).

Claim 11, Gratton in view of Abeykoon further teaches:
The first signal comprises an audio signal (Gratton, Paragraphs [0065] and [0067], Raw and normalized data may include audio signals.); and 
the detecting the one or more first threat indicators comprises classifying information of the first signal as being associated with one or more sounds associated with a threat to safety (Gratton, Paragraph [0154], The first signal includes context information, wherein context information may identify a threat object, e.g. a fire or shooter (see Gratton, Paragraph [0069]).).

Claim 12, Gratton in view of Abeykoon further teaches:
The detecting the one or more first threat indicators comprises: 
classifying information of the first signal as being associated with the one or more first threat indicators based upon a comparison of the information of the first signal with one or more sets of features associated with one or more threats to safety (Gratton, Paragraphs [0068-0069], The collected data may be used to determine the context of a signal.  For example, a recorded sound may be used and determined to be a shooting or a fire.  Thus, the recorded sound would be compared to sounds indicative of a shooting or fire to differentiate the context of the sound.).

Claim 13, Gratton in view of Abeykoon further teaches:
The one or more sets of features comprise at least one of: 
a set of infrared features; a set of video features; a set of biometric features; or a set of audio features (Gratton, Paragraphs [0068-0069], One example set of features is the use of recorded sounds.).

Claim 14, Gratton in view of Abeykoon further teaches:
Analyzing the information of at least one of the first signal or the one or more second signals to determine one or more features (Gratton, Paragraphs [0068-0069], Each signal is analyzed to determine its context.); and 
updating the one or more sets of features based upon the one or more features to generate one or more second sets of features (Gratton, Paragraph [0157], The features of each signal are aggregated to form an aggregated features, which is one or more second sets of features.).

Claim 15, Gratton in view of Abeykoon further teaches:
The one or more features comprise at least one of: one or more infrared features; one or more video features; one or more biometric features; or one or more audio features (Gratton, Paragraphs [0068-0069], One example set of features is the use of recorded sounds.).

Claim 16, Gratton in view of Abeykoon does not explicitly teach:
Monitoring one or more third signals received from one or more third devices; and 
classifying second information of a second signal of the one or more third signals as being associated with one or more second threat indicators based upon a comparison of the second information of the second signal with the one or more second sets of features.
However, it would have been obvious to one of ordinary skill in the art to duplicate the functions of the multi-signal event detection, as taught by Gratton, to be implementable with subsequent devices in the network, i.e. third, fourth, fifth, etc.  Such a modification would not render the invention inoperable for its intended purpose and would thus yield predictable results.  Additionally, one of ordinary skill in the art would be motivated to incorporate additional devices in order to potentially save additional lives of users.
Thus, Gratton in view of Abeykoon further teaches:
Monitoring one or more third signals received from one or more third devices (Gratton, Paragraph [0154]); and 
classifying second information of a second signal of the one or more third signals as being associated with one or more second threat indicators based upon a comparison of the second information of the second signal with the one or more second sets of features (Gratton, Paragraph [0154], The first signal includes context information, wherein context information may identify a threat object, e.g. a fire or shooter (see Gratton, Paragraph [0069]).  A subsequent threat and its corresponding context is thus interpreted as a second set of features.).

Claim 17, Gratton in view of Abeykoon further teaches:
Determining a first location associated with the threat event based upon the one or more second signals (Gratton, Paragraph [0156], Each second signal includes location data 124A.); and 
transmitting the one or more messages to the one or more devices, wherein a message of the one or more messages is indicative of the first location (Gratton, Fig. 11: 1109, Paragraph [0175], The group publisher 1109 is a second device of a plurality of devices in Fig. 11 that sends an event group to one or more recipients.  The event group is determined by event probabilities (see Gratton, Paragraph [0159]) determined by event detection infrastructure 103.  Each event is also associated with a location (see Gratton, Paragraphs [0154] and [0156]).).

Claim 18, Gratton teaches:
A computing device (Gratton, Figs. 7-8, computer architecture 700 performs the functions of Figs. 7 and 8.) comprising: 
a processor (Gratton, Paragraph [0046]); and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (Gratton, Paragraph [0046]), the operations comprising: 
monitoring one or more first sensor signals received from one or more first devices (Gratton, Fig. 8: 801, Paragraph [0154], The event infrastructure 103 receives a normalized signal 122B.  The normalized signals originate from raw signals 121, which are received from devices including social signals, web signals, and streaming signals (see Gratton, Fig. 1A: 171, 172, 173), which represent one or more first devices (see Gratton, Paragraph [0077]).  Raw signals 121 include image and/or sensor data (see Gratton, Paragraph [0077]).); 
evaluating the one or more first sensor signals (Gratton, Fig. 8: 801, Paragraph [0154], The steps of the method 800 are performed by the computer architecture 700 of Fig. 7.) and based upon the evaluating:
classifying information of a first signal of the one or more first sensor signals as being associated with one or more first threat indicators, corresponding to an occurrence of a threat event (Gratton, Fig. 7: 701, Paragraph [0154], Features 701 are included in normalized signal 122B to determine whether an event has occurred (see Gratton, Paragraph [0155]).  Features 701 thus represent one or more first threat indicators.) based upon a comparison of the information of the first signal with one or more sets of features associated with one or more threats to safety (Gratton, Paragraphs [0068-0069], The collected data may be used to determine the context of a signal.  For example, a recorded sound may be used and determined to be a shooting or a fire.  Thus, the recorded sound would be compared to sounds indicative of a shooting or fire to differentiate the context of the sound.); 
responsive to the classifying the information of the first signal received from the one or more first devices as being associated with the one or more first threat indicators corresponding to the occurrence of the threat event based upon the evaluating the one or more first sensor signals, analyzing one or more second signals received from one or more devices (Gratton, Fig. 1A: 171, 172, 173, Paragraph [0077], Raw signals 121 include social signals, web signals, and streaming signals from a plurality of devices, e.g. camera feeds, social posts, smart city sensor data.) to determine a probability of a threat event (Gratton, Fig. 8: 806-807, Paragraphs [0157-0158], The first signal 801 and second signal 804 are aggregated into aggregated features 806, which is functionally equivalent to an aggregated signal, i.e. one or more second signals, and an event is detected from the aggregated signals 806 in step 807.  Thus, steps 806 and 807 are performed responsive to steps 802 and 805, which represent the detecting of first threat indicators.); and 
selecting, based upon the probability, one or more devices of a plurality of devices for transmission of one or more messages associated with the threat event (Gratton, Fig. 11: 1109, Paragraph [0175], The group publisher 1109 is a second device of a plurality of devices in Fig. 11 that sends an event group to one or more recipients.  The event group is determined by event probabilities (see Gratton, Paragraph [0159]) determined by event detection infrastructure 103.).
Gratton does not specifically teach:
Responsive to the detecting the one or more first threat indicators, analyzing one or more second sensor signals received from one or more second devices to determine a probability of a threat event and wherein the one or more second devices are different than the one or more first devices.
Abeykoon teaches:
Responsive to the detecting the one or more first threat indicators, analyzing one or more second sensor signals received from one or more second devices (Abeykoon, Paragraphs [0055-0056], In response to detecting an emergency situation based on data from the plurality of sensors, e.g. a person x matching a suspicious person’s face, the rules engine 143 aggregates all emergency details 145 related to the emergency situation, including raw data received from the plurality of sensors.) to determine a probability of a threat event (Abeykoon, Paragraphs [0055-0056], In the example scenario of a suspicious person, one of ordinary skill in the art would recognize the probability of the suspicious person is assumed to be 1.) and the one or more second devices are different than the one or more first devices (Abeykoon, Fig. 1: 120, The sensors include video sensors 121, audio sensors 122, text sensors 123, and IOT sensors 124, for example.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Gratton with the teachings of Abeykoon.
The motivation would be to utilize the fast and accurate emergency identification and risk assessment services of Abeykoon (see Abeykoon, Paragraph [0034]).

Claim 19, Gratton teaches:
A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations (Gratton, Paragraph [0046]), the operations comprising: 
monitoring one or more first signals (Gratton, Figs. 1A, 7: 121) received from one or more first devices (Gratton, Fig. 1A: 171, 172, 173, Paragraph [0077], Raw signals 121 include social signals, web signals, and streaming signals from a plurality of devices, e.g. camera feeds, social posts, smart city sensor data.) for detection of a threat indicator (Gratton, Fig. 8: 801, Paragraph [0154], The raw signals 121 are converted to respective components of normalized signals, e.g. 122A and 122B of Fig. 7, wherein features 702 and 701, respectively, are extracted.  Thus, the ingestion, processing/formatting, and conversion of raw signals 121 into normalized signals for examining features is interpreted as monitoring (see Gratton, Fig. 1A).  The features 701 and 702 are used to determine if an event, e.g. a fire, accident, shooting, protest, etc., has occurred (see Gratton, Paragraph [0158]).); 
evaluating the one or more first sensor signals (Gratton, Fig. 8: 801, Paragraph [0154], The steps of the method 800 are performed by the computer architecture 700 of Fig. 7.) and based upon the evaluating:
detecting one or more first threat indicators, corresponding to an occurrence of a threat event, within a first signal of the one or more first signals being monitored (Gratton, Fig. 7: 701, Paragraph [0154], Features 701 are included in normalized signal 122B to determine whether an event has occurred (see Gratton, Paragraph [0155]).  Features 701 thus represent one or more first threat indicators.); 
responsive to the detecting the one or more first threat indicators, corresponding to the occurrence of the threat event, within the first signal received from the one or more first devices based upon the evaluating the one or more first signals, analyzing one or more second signals received from one or more devices (Gratton, Fig. 1A, Paragraph [0091], The received signals 801 and 804, e.g. normalize signals 122B and 122A, respectively, may be formed from various combinations of raw signals 121, represented by signals 171, 172, and 173 (see Gratton, Fig. 1A, Paragraph [0091]).  Thus, it is within the scope of the teachings of Gratton for the first and second signals 801 and 804, and their respective features aggregated in step 806 to be different.) to determine a probability of a threat event (Gratton, Fig. 8: 806-807, Paragraphs [0157-0158], The first signal 801 and second signal 804 are aggregated into aggregated features 806, and an event is detected from the aggregated signals 806 in step 807.  Thus, steps 806 and 807 are performed responsive to step 802, which represents the detecting of one or more first threat indicators, i.e. features.  Additionally, steps 806 and 807 are responsive to receiving features from second signals 804, for example normalized signal 122A (see Gratton, Paragraph [0156]), effectively analyzing one or more second signals received from one or more devices.); and 
transmitting, based upon the probability, one or more messages associated with the threat event to one or more second devices (Gratton, Fig. 11: 1109, Paragraph [0175], The group publisher 1109 is a second device of a plurality of devices in Fig. 11 that sends an event group to one or more recipients.  The event group is determined by event probabilities (see Gratton, Paragraph [0159]) determined by event detection infrastructure 103.).
Gratton does not specifically teach:
Responsive to the detecting the one or more first threat indicators, analyzing one or more second sensor signals received from one or more second devices to determine a probability of a threat event and wherein the one or more second devices are different than the one or more first devices.
Abeykoon teaches:
Responsive to the detecting the one or more first threat indicators, analyzing one or more second sensor signals received from one or more second devices (Abeykoon, Paragraphs [0055-0056], In response to detecting an emergency situation based on data from the plurality of sensors, e.g. a person x matching a suspicious person’s face, the rules engine 143 aggregates all emergency details 145 related to the emergency situation, including raw data received from the plurality of sensors.) to determine a probability of a threat event (Abeykoon, Paragraphs [0055-0056], In the example scenario of a suspicious person, one of ordinary skill in the art would recognize the probability of the suspicious person is assumed to be 1.) and the one or more second devices are different than the one or more first devices (Abeykoon, Fig. 1: 120, The sensors include video sensors 121, audio sensors 122, text sensors 123, and IOT sensors 124, for example.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Gratton with the teachings of Abeykoon.
The motivation would be to utilize the fast and accurate emergency identification and risk assessment services of Abeykoon (see Abeykoon, Paragraph [0034]).

Claim 20, Gratton in view of Abeykoon further teaches:
Determining a first location associated with a first device associated with the first signal (Gratton, Paragraph [0154], Each signal, including the first signal, includes features 701 which includes a location 124B.).
Gratton in view of Abeykoon does not explicitly teach:
Responsive to the detecting the one or more first threat indicators, selecting one or more signals for inclusion in the one or more second signals based upon a determination that one or more locations of one or more third devices associated with the one or more signals are associated with the first location.
.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gratton et al. (U.S. 2019/0310997 A1) in view of Abeykoon et al. (U.S. 2020/0334470 A1), in view of Eyring et al. (U.S. 2017/0337805 A1)

Claim 6, Gratton in view of Abeykoon teaches:
Prior to the monitoring the one or more first sensor signals: 
determining a first location of the first device (Gratton, Paragraph [0154]); and
Responsive to determining that the first location is within the one or more authorized locations, receiving a signal from the first device, wherein the first signal is received from the first device (Gratton, Paragraph [0154]).
 Gratton in view of Abeykoon does not specifically teach:
Responsive to determining that the first location is within the one or more authorized locations, transmitting a request for a signal to the first device, wherein the first signal is received from the first device responsive to the transmitting the request.
Eyring teaches:
Responsive to determining that the first location is within the one or more authorized locations, transmitting a request for a signal to the first device, wherein the first signal is received from the first device responsive to the transmitting the request (Eyring, Paragraph [0114], It would have been obvious to one of ordinary skill in the art for the device to respond, which indicates the location of the device relative to the second location.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Gratton in view of Abeykoon by integrating the teaching a requesting location information as taught by Eyring.
The motivation would be to confirm the location of the user to provide pertinent warning notifications to the user’s location, e.g. when a person nearby has been identified to be stealing car (see Eyring, Paragraph [0114]).

Claim 7, Gratton in view of Abeykoon teaches:
Determining a first location associated with a first device associated with the first signal (Gratton, Paragraph [0154]).
Gratton in view of Abeykoon does not specifically teach:
Responsive to the detecting the one or more first threat indicators, transmitting a request for a signal to a second device associated with the first location; and 
receiving a second signal of the one or more second signals from the second device.
Eyring teaches:
Responsive to the detecting one or more first threat indicators, transmitting a request for a signal to a second device associated with the first location; and 
receiving a second signal of the one or more second signals from the second device (Eyring, Paragraph [0114], It would have been obvious to one of ordinary skill in the art for the device to respond, which indicates the location of the device relative to the second location.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Gratton in view of Abeykoon by integrating the teaching a requesting location information as taught by Eyring.
The motivation would be to confirm the location of the user to provide pertinent warning notifications to the user’s location, e.g. when a person nearby has been identified to be stealing car (see Eyring, Paragraph [0114]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gratton et al. (U.S. 2019/0310997 A1) in view of Abeykoon et al. (U.S. 2020/0334470 A1), in view of Boyden et al. (U.S. 2015/0070166 A1).

Claim 9, Gratton in view of Abeykoon does not specifically teach:
The first signal comprises an infrared signal; and 
the detecting the one or more first threat indicators comprises classifying information of the first signal as being associated with a muzzle flash.
Boyden teaches:
The first signal comprises an infrared signal (Boyden, Paragraph [0038]); and 
the detecting the one or more first threat indicators comprises classifying information of the first signal as being associated with a muzzle flash (Boyden, Paragraph [0046]).

The motivation would be to provide a system of gunshot detection having reduced false positive or false negatives (see Boyden, Paragraph [0036]).

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.  Please see the rejection and corresponding explanation above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al. (U.S. 2020/0288295 A1) discloses a method for gather a plurality of events, including sensors, and determining event correlations based on the data inputs, and applying an emergency network dispatch rules to the events.
Wedig et al. (U.S. 2018/0293864 A1) discloses a building monitoring system that collects sensor data related to a sensed condition, analyzing the sensor data, and issue a notification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683